                            Case 3:18-cr-00513-EMC Document 1 Filed 10/18/18 Page 1 of 6
AO 257 (Rev. 6/78)


        DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY: •         COMPLAINT            INFORMATION •         INDICTMENT                         Name of District Court, and/or Judge/Magistrate Location

                                                     •   SUPERSEDING                          NORTHERN DISTRICT OF CALIFORNIA
            -OFFENSE CHARGED
                                                                                                           SAN FRANCISCO DIVISION
 Count One: 15 U.S.C §1 - Price Fixing                       •    Petty
                                                             I I Minor           r- DEFENDANT - U.S

                                                                  Misde-
                                                             •    meaner            ^ StarKistCo.
                                                                  Felony              DISTRICT COURT NUMBER                   P" I                     c

                                                                          CII18                               0519,
PENALTY:        See attached penalty sheet


                                                                                                                                        1.8 ?nm


                              PROCEEDING
  Name of Complaintant Agency, or Person (& Title, if any)                         1) [x] If notdetained give date any prior                >
                                                                                            summons was served on above charges ^
                 Federal Bureau of Investigation
  |—, person isawaiting trial in another Federal orState Court,                    2) Q Is a Fugitive
  I—I give name ofcourt
                                                                                   3)n Is on Bail or Release from (show District)

  |—j this person/proceeding istransferred from another district
  I—I per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                          IS IN CUSTODY

                                                                                   4)n On this charge
        this is a reprosecution of
  I—I charges previously dismissed                                                 5) r~| On another conviction              1
  I—' which weredismissed on motion                          SHOW
                                                         DOCKET NO.
                                                                                                                              I •
        of:
                                                                                   6) Q Awaiting trial on other charges
        •      U.S. ATTORNEY       •     DEFENSE
                                                   }                                         If answer to (6) is "Yes", show name of institution

        this prosecution relates to a
                                                                                                                           If "Yes"
  []] pending case involving thissame                                                   Hasdetainer CH
        defendant                                        MAGISTRATE
                                                           CASE NO.
                                                                                        been filed? q                 }    give date
                                                                                                                           filed

        prior proceedings or appearance(s)                                              DATE OF jk                  Month/Day/Year
  rn before U.S. Magistrate regarding this
        defendant were recorded under              }                                    ARREST         ^
                                                                                        Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                               DATE TRANSFERRED              4            Month/DayA'ear
Furnishing Information on this form          LeslieWulff, DOJ-Antitrust                 TO U.S. CUSTODY               "
                              • U.S. Attorney       Other U.S. Agency
Name of Assistant U.S.                                                                  Q This report amends AO 257previously submitted
Attorney (if assigned)
                                                   ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:

        • SUMMONS                  NO PROCESS* • WARRANT                   Bail Amount:
        If Summons, complete following:
        []]] Arraignment [] Initial Appearance                             * Where defendant previously apprehended on complaint, no new summons or
                                                                           wan-ant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                           Date/Time:                                 Before Judge:

        Comments:
Case 3:18-cr-00513-EMC Document 1 Filed 10/18/18 Page 2 of 6
Case 3:18-cr-00513-EMC Document 1 Filed 10/18/18 Page 3 of 6
Case 3:18-cr-00513-EMC Document 1 Filed 10/18/18 Page 4 of 6
Case 3:18-cr-00513-EMC Document 1 Filed 10/18/18 Page 5 of 6
Case 3:18-cr-00513-EMC Document 1 Filed 10/18/18 Page 6 of 6
